Citation Nr: 0944332	
Decision Date: 11/20/09    Archive Date: 11/25/09

DOCKET NO.  07-25 602	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Nashville, 
Tennessee


THE ISSUES

1.  Entitlement to an evaluation in excess of 50 percent for 
post-traumatic stress disorder (PTSD).

2.  Entitlement to a total disability rating based on 
individual unemployability due to service-connected 
disabilities (TDIU).


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of 
the United States


ATTORNEY FOR THE BOARD

K. Fitch, Counsel




INTRODUCTION

The Veteran served on active duty from February 1966 to 
February 1968.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a January 2007 rating decision by the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Nashville, Tennessee, that increased the evaluation of the 
Veteran's service-connected PTSD from 30 percent to 50 
percent disabling effective August 16, 2006.  The RO also 
denied entitlement to individual unemployability.  The 
Veteran filed a timely appeal of these determinations to the 
Board.   

The Board notes that the evaluation of the Veteran's service-
connected PTSD does not represent the maximum available 
benefit for this disability.  A higher evaluation therefore 
does not abrogate the pending appeal.  AB v. Brown, 6 Vet. 
App. 35, 38 (1993).  

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify the 
appellant if further action is required.


REMAND

In this case, the Veteran contends that he should be afforded 
a higher evaluation for his service-connected PTSD.  In order 
to determine the current severity of his condition, the 
Veteran was afforded a VA examination dated in October 2006.  
In this examination, the Veteran was evaluated and diagnosed 
with PTSD.  He was also assigned a GAF score of 35.  The 
examiner indicated that the best GAF score of the past year 
was 35.  

The Board notes, however, that the Veteran's claims file does 
not contain psychiatric treatment records for the years 2005 
and 2006 prior to the VA examination.  The exception appears 
to be only two very short entries dated in January 2005 and 
January 2006.  There are no GAF entries in the year prior to 
the October 2006 VA examination report.

In addition, the Board notes that other VA treatment records 
contained in the Veteran's claims file indicate much higher 
GAF scores, ranging from a GAF of 50 in December 2000 and 
February 2002, to a GAF score of 68 on October 5, 2006, the 
day after the October 2006 VA examination, and a GAF score of 
75 in May 2007.  The lone exception is a GAF score of 37 in 
January 2005.  And all of the Veteran's GAF scores contained 
in the claims file dated in 2003, 2004 and October 2006 were 
in the mid to high 60s.  

Finally, the Board notes that the Veteran's claims file does 
not contain treatment records for the Veteran after June 
2007.

Based on the foregoing, the Board finds that this matter 
should be remanded and, upon remand, the RO should undertake 
to obtain all VA and other psychiatric treatment records for 
the years 2005 and through October 2006, and from June 2007 
forward.  The Veteran should also be afforded an opportunity 
to submit any recent medical records or opinions pertinent to 
his claims that have not already been associated with the 
Veteran's claims file.  

In this regard, the Board notes that records generated by VA 
facilities that may have an impact on the adjudication of a 
claim are considered to be constructively in the possession 
of VA adjudicators during the consideration of a claim, 
regardless of whether those records are physically on file.  
See Dunn v. West, 11 Vet. App. 462, 466-67 (1998); Bell v. 
Derwinski, 2 Vet. App. 611, 613 (1992).  Pursuant to the 
VCAA, VA must obtain outstanding VA and private records.  See 
38 U.S.C.A. § 5103A(b-c); 38 C.F.R. § 3.159(c).  

And since the Veteran's most recent VA examination was dated 
in October 2006, over three years ago, the Board also finds 
that the Veteran should be afforded a more recent VA 
examination in connection with his claim.  See 38 U.S.C.A 
§ 5103A; 38 C.F.R. § 3.159(c)(4).

Finally, with respect to the Veteran's TDIU claim, the Board 
finds that the resolution of the Veteran's outstanding PTSD 
claim may impact this claim.  Under these circumstances, a 
decision by the Board on the Veteran's TDIU claim would be 
premature.  See e.g., Henderson v. West, 12 Vet. App. 11, 20 
(1998); Harris v. Derwinski, 1 Vet. App. 180, 183 (1991).  

Accordingly, the case is REMANDED for the following action:

1.  The RO should take appropriate steps 
to contact the Veteran and request that 
he identify all VA and non-VA health care 
providers who have treated him since 
service for his PTSD.  This should 
include all VA and other psychiatric 
treatment records for the years 2005 and 
through October 2006, and from June 2007 
forward, to include all psychiatric 
treatment records from the Nashville, 
Tennessee, VA Medical Center.  The 
Veteran should also be invited to submit 
any additional evidence in his possession 
that may be relevant to his claims.  

The aid of the Veteran in securing these 
records, to include providing necessary 
authorizations, should be enlisted, as 
needed.  If any requested records are not 
available, or if the search for any such 
records otherwise yields negative 
results, that fact should clearly be 
documented in the claims file.  

2.  After associating with the claims 
folder all available records received 
pursuant to the above-requested 
development, the Veteran should be 
afforded a VA psychiatric examination 
to determine the current extent and 
severity of his service-connected PTSD.  
It is imperative that the examiner 
reviews the evidence in his claims 
folder, including a complete copy of 
this REMAND, and acknowledges such 
review in his or her report.   The 
examination report should reflect 
consideration of the Veteran's 
documented, relevant medical history.  
All appropriate tests and studies 
should be conducted, and all clinical 
findings should be reported in detail.  
The examiner should report whether PTSD 
causes or would be expected to cause 
deficiencies in most of the following 
areas: work, school, family relations 
judgment, thinking, or mood.  

The examiner should also provide a 
multi-axial assessment, including 
assignment of a Global Assessment of 
Functioning (GAF) score and an 
explanation of what the score means.  
And the examiner should comment on wide 
disparity in GAF scores contained in 
the veteran's claims file, specifically 
commenting on the October 2006 VA 
examination and the GAF scores 
contained in the Veteran's treatment 
records.  In this regard, the examiner 
should also indicate a GAF score 
attributable only to the Veteran's 
service-connected PTSD.

All examination findings and the 
complete rationale for all opinions 
expressed and conclusions reached 
should be set forth in a legible 
report.  

3.  After completion of the foregoing, 
and after undertaking any further 
development deemed warranted by the 
record (and keeping in mind the dictates 
of the Veterans Claims Assistance Act of 
2000), the RO should again review the 
Veteran's claims.  If a determination 
remains adverse to the Veteran, the 
Veteran must be furnished a supplemental 
statement of the case and be given an 
opportunity to submit written or other 
argument in response thereto.  

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

The purpose of the examination requested in this remand is to 
obtain information or evidence (or both) which may be 
dispositive of the appeal.  Therefore, the Veteran is hereby 
placed on notice that pursuant to 38 C.F.R. § 3.655 (2009) 
failure to cooperate by attending the requested VA 
examination may result in an adverse determination.  See 
Connolly v. Derwinski, 1 Vet. App. 566, 569 (1991).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2009).



_________________________________________________
C. TRUEBA
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2008).


